                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, et al.,

                      Plaintiffs,
v.                                                  CASE NO.: 1:20-CV-03746 (LJL)

STEVEN J. BROOKS, et al.,

                      Defendants.


      SPECIALLY APPEARING DEFENDANTS’ OBJECTIONS AND RESPONSES
             TO PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION


TO:    CONVERGEN ENERGY LLC, L’ANSE WARDEN ELECTRIC COMPANY, LLC,
       EUROENERGY BIOGAS LATVIA LIMITED, and LIBRA CAPITAL US, INC.
       c/o Michael T. Stolper, Esq.
       SEIDEN LAW GROUP LLP
       469 7th Avenue
       New York, NY 10018

       Pursuant to Federal Rule of Civil Procedure 34, Specially Appearing Defendants Steven J.

Brooks (“Brooks”), NianticVista Energy, LLC (“Niantic”), Gregory Merle (“Merle”), and

Riverview Energy Corporation (“Riverview,” collectively Defendants) hereby provide their

Objections and Responses to the First Request for Production (“Requests”) of Plaintiffs Convergen

Energy LLC (“CE”), L’Anse Warden Electric Company, LLC (“L’Anse”), Euroenergy Biogas

Latvia Limited (“Latvia”), and Libra Capital US, Inc. (“Libra”) as follows:

                                    GENERAL OBJECTIONS

       1.      Defendants’ Responses are limited solely to documents and information within

Defendants’ possession, custody or control at this time. Defendants object to each Request to the

extent that it seeks a response based on documents or information beyond Defendants’ possession,
custody or control. Defendants reserve all rights to update these Responses as additional

information or discovery is received.

        2.      Defendants object to the Requests to the extent they differ from or conflict with the

obligations set forth in the Federal Rules of Civil Procedure, the Local Rules, the Rules of the

Court or applicable law.

        3.      Defendants object to the Requests to the extent they are not narrowly tailored and

targeted at documents or information needed to resolve Plaintiffs’ motion for a preliminary

injunction, the sole subject on which the Court has permitted expedited discovery, or to the extent

the Requests otherwise exceed or vary from the scope of the Court’s Order permitting expedited

discovery.

        4.      Defendants object to the Requests to the extent they are duplicative, seeking

documents or information both from Convergen Energy WI, LLC, and the same documents or

information from employees, owners or agents of Convergen Energy WI, LLC. If documents or

information are being provided by Convergen Energy WI, LLC, Defendants will not provide

duplicative documents or information.

        5.      Defendants object to the Requests to the extent they seek disclosure of information

or documents protected from discovery or other involuntary disclosure by reason of the attorney-

client privilege, work product privilege or other rule of privilege or confidentiality provided by

law, including, but not limited to, information concerning internal memoranda, notes and records

prepared by Defendants’ counsel.

        6.      Defendants object to the Requests to the extent they seek documents or information

that are a matter of public record, or documents or information within the possession, custody or

control of Plaintiffs or third-parties.



                                                  2
